DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Lessoff on 11/29/21.

Claims 1, 3, 6 and 9 have been amended as follows: 

1. (Currently amended) A liquid crystal display device, comprising a backlight module, a backlight control device, and a liquid crystal display panel, wherein the backlight control device is disposed between the backlight module and the liquid crystal display panel;
the backlight module is used to output a first optical signal;
the backlight control device is used to receive an image signal and the first optical signal, to divide an image into a plurality of pixel units (j, i), to analyze pixel information of the pixel units (j, i) to correspondingly output a plurality of dimming coefficients, and to adjust the first optical signal according to the dimming coefficients to output a plurality of second optical signals; and 
the liquid crystal display panel is used to receive the second optical signals to display the image corresponding to the image signal;
wherein each of the pixel units (j, i) comprises at least one pixel, each of the pixel units (j, i) corresponds to each of the dimming coefficients, j represents a row where the pixel unit (j, i) is located, and i represents a column where the pixel unit (j, i) is located,
wherein the backlight control device comprises a processor and a plurality of backlight control units, the processor is used to receive the image signal, to divide the image into the plurality of pixel units (j, i), and to analyze the pixel information of the pixel units (j, i) to correspondingly output the plurality of dimming coefficients, and each of the backlight control units is used to adjust the first optical signal according to each of the dimming coefficients to correspondingly output each of the second optical signals, and
wherein the processor comprises a first dimming coefficient output unit used to receive the image signal, to divide the image into the plurality of pixel units (j, i), to calculate a maximum grayscale value Ymax and an average brightness value Yav of each of the pixel units (j, i), and then to calculate a first dimming coefficient L(j, i) corresponding to each of the pixel units (j, i) according to a following formula (1):
L(j, i)=(1-α)×Yav+αYmax (1),
wherein α is a weighting coefficient, when a value of Ymax is less than or equal to a first threshold, α is 0; when the value of Ymax is greater than or equal to a second threshold, α is 1; and when the value of Ymax is greater than the first threshold and less than the second threshold, α=kYmax, wherein k is a constant greater than 0; and 
the first dimming coefficient L(j, i) is the dimming coefficient corresponding to each of the pixel units (j, i).
3. (Canceled) 
6. (Currently amended) The liquid crystal display device according to claim [[3]] 1, wherein the liquid crystal display panel comprises a plurality of image display pixel units, each of the image display pixel units comprises at least one image display pixel, the image display pixel units correspond to the backlight control units by one to one and receive the second optical signals output by the corresponding backlight control units, and the at least one image display pixel corresponds to the pixel of the image by one to one.
9. (Currently amended) An image displaying method of a liquid crystal display device, wherein the liquid crystal display device comprises a backlight module, a backlight control device, and a liquid crystal display panel, the backlight control device is disposed between the backlight module and the liquid crystal display panel, and the method comprises following steps:
the backlight module outputting a first optical signal;
the backlight control device receiving an image signal and the first optical signal, dividing an image into a plurality of pixel units (j, i), analyzing pixel information of the pixel units (j, i) to correspondingly output a plurality of dimming coefficients, and adjusting the first optical signal according to the dimming coefficients to output a plurality of second optical signals; and 
the liquid crystal display panel receiving the second optical signals to display the image corresponding to the image signal;
wherein each of the pixel units (j, i) comprises at least one pixel, each of the pixel units (j, i) corresponds to each of the dimming coefficients, j represents a row where the pixel unit (j, i) is located, and i represents a column where the pixel unit (j, i) is located,
wherein the backlight control device comprises a processor and a plurality of backlight control units, the processor receives the image signal, divides the image into the plurality of pixel units (j, i), and analyzes the pixel information of the pixel units (j, i) to correspondingly output the plurality of dimming coefficients, and each of the backlight control units adjusts the first optical signal according to each of the dimming coefficients to correspondingly output each of the second optical signals, and
wherein the processor comprises a first dimming coefficient output unit used to receive the image signal, to divide the image into the plurality of pixel units (j, i), to calculate a maximum grayscale value Ymax and an average brightness value Yav of each of the pixel units (j, i), and then to calculate a first dimming coefficient L(j, i) corresponding to each of the pixel units (j, i) according to a following formula (1):
L(j, i)=(1-α)×Yav+αYmax (1),
wherein α is a weighting coefficient, when a value of Ymax is less than or equal to a first threshold, α is 0; when the value of Ymax is greater than or equal to a second threshold, α is 1; and when the value of Ymax is greater than the first threshold and less than the second threshold, α=kYmax, wherein k is a constant greater than 0; and 
the first dimming coefficient L(j, i) is the dimming coefficient corresponding to each of the pixel units (j, i).


Reasons for Allowance
Claims 1, 4-9, 11 and 14-16 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a liquid crystal display device and/or an image displaying method using the dimming coefficient according to the formula: L(j, i)=(1-α)×Yav+αYmax (1), in addition to the other limitations within the claims.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2014/0098079 to Takayanagi discloses a backlight control scheme using coefficients and a multiplication operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD M DICKE/Primary Examiner, Art Unit 2693